Citation Nr: 1749464	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-44 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lip condition (claimed as no feeling in lip).


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 rating decisions from the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  

In a March 2013 rating decision, the RO granted the Veteran's claim for service connection for hearing loss.  Accordingly, this issue is no longer before the Board.

The Veteran requested a Travel Board hearing, later scheduled for October 2016.  However, he failed to report for the hearing.  Absent good cause explanation or attempt to reschedule, the hearing request is deemed withdrawn.  

The Board has remanded the case previously, by a December 2016 issuance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The prior scheduled VA Compensation and Pension examination is reported within the record as a "no show"; yet, the Regional Office did not have on file the Veteran's most recent home address of record, substantiated by two separate items of recently returned mail.  The Board cannot presume the Veteran had proper notice of the examination, and it must be rescheduled with notice sent to the updated address.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should determine the correct and current home residence address for the Veteran.
2. Schedule the Veteran for a VA neurological examination, ensuring that the notice of the examination is sent to the Veteran's correct home address.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this remand.  

The examiner is requested to clearly indicate whether the Veteran presently has any current claimed disability involving the lip region (including in particular, but not limited to, any numbness on the right side of the upper lip).  

For all conditions diagnosed, then opine whether these are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, or otherwise incurred in service.  

The examiner is requested to take into consideration all symptoms, findings and complaints indicated within the Veteran's Service Treatment Records (STRs), as well as all competent reported history of both injury in service, and post-service diagnosis and treatment.  

Consider specifically the Veteran's report that the condition developed after he had dental surgery in service.  

The examiner is requested to provide a complete rationale for all opinions expressed.

3. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before 
the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




